
	

113 S466 IS: Coordination of Pro Bono Medically Recommended Dental Care Act
U.S. Senate
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 466
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2013
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To assist low-income individuals in obtaining recommended
		  dental care.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Coordination of Pro Bono Medically
			 Recommended Dental Care Act.
		2.Grants or
			 contracts to facilitate low-income access to dental carePart B of title III of the Public Health
			 Service Act is amended by inserting after section 317M (42 U.S.C. 247b–14a) the
			 following new section:
			
				317M–1.Grants or
				contracts to facilitate low-income access to dental care
					(a)GrantsThe
				Secretary shall award competitive grants to, or enter into contracts with,
				eligible entities to fund the employment costs of professionals who will use
				grant or contract funds to—
						(1)coordinate the
				provision of medically recommended dental care to eligible low-income
				individuals by volunteer dentists in a manner consistent with State licensing
				laws; and
						(2)verify the
				medical, dental, and financial needs of eligible low-income individuals who may
				be eligible for free dental services.
						(b)Eligibility
						(1)Eligible
				entityTo be eligible to receive a grant or contract under
				subsection (a), an entity shall—
							(A)be an entity that
				is exempt from tax under section 501(c) of the Internal Revenue Code of
				1986;
							(B)provide for the
				participation of eligible individuals in a free dental services program on a
				national basis; and
							(C)submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require.
							(2)Eligible
				individualTo be eligible to participate in a program described
				in paragraph (1)(B), an individual shall be—
							(A)an adult
				individual entitled to benefits under part A of title XVIII of the Social
				Security Act;
							(B)an individual
				enrolled in part B of title XVIII of such Act;
							(C)an individual
				enrolled in a State plan or waiver under title XIX of such Act; or
							(D)an individual
				enrolled in a State child health plan under title XXI of such Act or under an
				approved waiver of such plan.
							(c)Use of
				fundsAn entity shall use amounts received under a grant or
				contract under this section to establish, expand, or operate a program to
				coordinate the provision of free dental care through volunteer dentists to
				eligible individuals.
					(d)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this section, $2,000,000 for each of fiscal years 2014 through
				2018.
					.
		
